THOMAS E. BOCCIERI Attorney At Law 561 Schaefer Avenue Oradell, NJ 07649 201/983-2024 Fax No. 201/265-6069 Email: tboccieri@verizon.net October 4, 2010 VIA EDGAR Mr. Kevin Dougherty United States Securities and Exchange Commission Division of Corporation Finance Mail Stop 3561 Washington, D.C. 20549 Re: North Bay Resources Inc. Amendment No. 6 to Registration Statement on Form S-1 Filed onSeptember 17, 2010 File No. 333-164860 Dear Mr. Dougherty: Please be advised that this firm has been retained as new counsel by North Bay Resources Inc.I am in receipt of your comment letter dated October 1, 2010 regarding Amendment No. 6 to the registration statement and, in conjunction with the company, am in the process of preparing a response and Amendment No. 7 to North Bay Resources Inc.’s registration statement on Form S-1. If you have any questions, please contact the undersigned. Sincerely yours, /s/ Thomas E. Boccieri Thomas E. Boccieri
